DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 & 13 are objected to because of the following informalities:  claim 10 should end with a period, not a semicolon. Claim 13 appears to depend from itself and not a prior claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou (US 4,907,871).
	Regarding claim 1, Hou discloses a side view mirror comprising: (a) a segmented housing (Fig. 2: 21 & 41 – first & second housing) supporting a segmented mirror (Fig. 2: 20 & 40 – first & second mirror); and (b) a first air scoop (see Fig. 2: side of first housing 21 adjacent second housing 41 and side of second housing 41 adjacent first housing 21); wherein the segmented housing comprises a lateral and a first oppositely lateral housing segment (Fig. 2: 21 & 41 – first & second housing respectively), said segments respectively having oppositely lateral and lateral walls (see Fig. 2: left and right sides of each of first & second housing 21 & 42); wherein the segmented mirror comprises a lateral and a first oppositely lateral mirror segment 
	Regarding claim 2, Hou discloses the lateral mirror segment is displaced rearwardly from the first oppositely lateral mirror segment (see Figs. 2-3: slight offset).  
	Regarding claim 3, Hou discloses the first interstitial air outlet has an extension which substantially parallels the first oppositely lateral mirror segment (see Fig. 2: the space behind second mirror 40 is seen to be an extension of the first interstitial air outlet).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Brewster (US 6,247,821 B1).
	Hou and Brewster disclose exterior vehicle mirrors. Therefore, they are analogous art.
	Regarding claim 4, Hou neither teaches nor suggests the segmented housing and the segmented mirror respectively comprise second oppositely lateral housing and mirror segments, and further comprising a second air scoop and a second air outlet, the second scoop and second outlet being respectively positioned between the first oppositely lateral housing segment and the second oppositely lateral housing segment, and between the first oppositely lateral mirror segment and the second oppositely lateral mirror segment.  
	However, Brewster discloses a side view mirror comprising lateral, first oppositely lateral and second oppositely lateral mirror segments (Figs. 1-2: 36, 38 & 40 – first, second & third mirrors), comprising first and second air scoops and air outlets between the respective mirror segments (see Figs. 1-2). Among the benefits of this configuration includes allowing a driver to see objects forward of a vehicle (Col. 4, Lines 53-64).
.
Allowable Subject Matter
	Claims 5-22 are allowed.
Claim 5 is allowable for at least the reason “(b) at least a first frontwardly opening air scoop having lateral and oppositely lateral walls, the at least first air scoop's lateral wall comprising one of the cylinders' oppositely lateral walls, and the at least first air scoop's oppositely lateral wall comprising another one of the cylinders' lateral walls…” as set forth in the claimed combination. 
Claims 6-22 are allowable due to their dependence on Claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beach, Jr. (US 3,343,779) discloses a rear view mirror.
Hung (US 5,644,443) discloses a reflective dead angle vision device for vehicle side mirrors.
Jitsumori (US 4,268,120) discloses an automobile mirror device.

Kim et al. (US 5,517,367) disclose a rear view mirror for automotive vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.